Title: To Thomas Jefferson from Nathaniel Randolph, 22 November 1780
From: Randolph, Nathaniel
To: Jefferson, Thomas



Gentlemen
[Monongahly] Novr 22: 1780

I am to inform you that Mr. James Enis [is] one of those Gentlemen that Your Honours proposed Sending the Money by to this Quarter to Compleat the purchasis for the insuing Campeign to the Westard.
I finde but little to be done without cash here; its true I thought when I first came to this Quarter that the purchasis mite been compleated upon Creadit of Some private Gentlemen in this country but I finde myself in Some Instancis deceiv’d for when I had been informed that they had rather have a draft upon your Treasury than the Money: but I was Since tolde by one of those Gentlemen,  to bare [bar] axidence he would rather have the money and would-not wish to take a draft if they could by any means avoid it; by which means the cash sent out by Capt. More is nearly expended.
I Shall leve you to Judge of the neadcessaty of furnishing me with a considerable Quantity of Money to answer your designs here. There is a considerable quantity of Wheat in this Country Sufficient to Supply both Departments.
The Supplies of Flower or eather Wheat mite been had upon good tirms if I had, had a plenty of cash when I first arove here but how it will rate by the time your Supplys comes to hand I cannot pretend to Judge.
I am at times almost tempted to Borrow a considerable Sum upon my own creadit and make what Purchaisis I possably can immediately which I am of opinion would Save the State Sixty or Seventy procent in their Purchaisis here; but if any thing Should happen I have only myself [to blame and I am at t]he hite of my arrens [errands]; I have no orders to proceed [by …] and I possibly must Suffer Redicule for [having mo]re Zeal than policy.
There is a repoart prevailing here that the French has laid Siege to Quebeck and carried it. If there Should be any truth in this repoart no doubt but you will be acquaint with the perticulars before this will come to hand; it may alter your plan of proceadings in this Department from this consideration that the conquest Frans has made over the only Capital poart the British has in that Quarter will so effectually Subdue the British Power in that whole Country that the Savage will become Allies to the French. If what is repoarted be true there is nothing more likely for there is no people that we know can do more than half as much with Indians as the French; which is the very Reason we Should devide the Westron country with them and of course the power; which will appear more plane in future than at peasant [present]. You may smile at my peasant [present] caution for future events, and what you laugh at here may caust you anexity and care hereafter.
Capt. More is impatient [to] see the Water a little hire. It rises but Slow and for want of Water to the Mills his Flower is not quite ready but will by the time the water is high anoughf to procead down the River. Colo. Clark has made a Large purchase of Salt at the Fawls (the auther may be dpened [depended] on) which makes me hope that he has receiv’d a Letter from Capt. More (wrote at Richmond the Morning we left that place) advising him of his success as to his Business and likewise a line from me informing him of the favourable disposition of Your Board.

I shall Send a coppy of my own proceadings with the verbia[l] instruction you gave me as near as I can recolle[ct …] his to Colo. Clark by Capt. More (which will be […] that will go from this Quarter) which will […] the Colonel to send in an Express: if that Should be the case I shall desire him to send me a few lines to direct me when I move from this place and if any Such letter shoud fawl into your hands I Should take it as a Singular favour if yould would forward it to me.
The Smawl Boats that will be wanting to Compleat the Expedition may be built here at less expence an grater dispatch than any where else as here is Sawmills plenty, and if they donot miss my expectation they will answer an exceading good purpose to transpoart the Troops and provision from this down the Ohio for they must be under Such instruction as to carry Six men for three Monthes cruse.
I have talked with three different men here that profess the Boatbuldind Business. They all agree as to the price and form but not exactly to the Sise (these men I talked with Seperately). I like their construction because they draw but little water and they are much the least Expence: but as to the prise You will have to Judg of which is twenty pounds as they caul it the oald way; every expence is here included. As I am detained here this winter weaght your commands either to make purchasis here of flower which by the time all expence is paid of casks flatbotoms boats to transpoart it from this it will amount to twenty Shilling a pound so I mea’d no [thus in MS] of the Sum for you will be Judges of that. I have proposed two Hundred and fifty Thousand weight and if I am to do any thing with the Boats Send casks and your instructions and I weght your command and do my Self the honour of Subscribing my Self your much obliged and very humble Servant,

Nathl. Randolph


[…] Letter will acc[ount for] my fredom of drawing [. . . .]

